Citation Nr: 0203466	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  00-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

The veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and one witness


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
June 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for a low back 
disability.

Service connection for a low back disability was previously 
denied by November 1985 decision which became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  A previously decided claim may not be reopened, 
absent new and material evidence.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).  In rendering its October 1999 decision, the 
RO determined that new and material evidence, sufficient to 
reopen the claim of service connection for a low back 
disability, had not been submitted.  See Id.; 38 C.F.R. 
§ 3.156 (2001).  However, regardless of RO action, the Board 
is legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  

Further development of the issue of service connection for a 
low back disability is necessary under authority granted at 
67 Fed. Reg. 3,099-3,104 (Jan. 23 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  Thus, the 
Board, has decided the matter of new and material evidence 
only at this time, and following the foregoing, it will 
prepare a separate decision on the merits.  


FINDINGS OF FACT

1.  By November 1985 rating decision, the RO denied service 
connection for a low back disability; the veteran was 
notified of that decision, but she failed to perfect an 
appeal thereafter in a timely fashion.  

2.  Evidence received since the final November 1985 decision 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  

CONCLUSIONS OF LAW

1.  The November 1985 RO decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been received to warrant 
reopening of the issue of service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

August 1980 service medical records reflect complaints of low 
back pain.  A February 1981 medical examination report 
reveals that the spine and musculoskeletal system were 
normal.  The veteran's February 1981 report of medical 
history also indicated that she did not have recurrent back 
pain.  May 1981 service medical records reflected complaints 
of back pain following a car accident.  

In October 1985, she filed a claim of service connection for 
low back pain.  

In October and November 1985, the veteran was hospitalized 
for treatment of alcohol dependence.  One of the listed 
discharge diagnoses was low back strain.  Apparently, she 
reported injuring her back while playing football at the 
YMCA, her last place of employment.  

By November 1985 decision, the RO denied service connection 
for a low back disability.  In December 1985, she filed a 
notice of disagreement, and the RO issued a statement of the 
case in January 1986.  However, the veteran did not file a 
substantive appeal within the statutory period, and the 
rating decision became final.  See 38 C.F.R. § 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2001).

March 1986 private medical records reflect a hospital 
admission for a lumbar myelography and a neurosurgical 
opinion.  Such procedure did not take place at that time 
because the veteran began to develop symptoms of hepatitis B.  

March 1992 VA hospital records reflect a three-inch scar in 
the veteran's lumbosacral region.  April and May 1992 VA 
hospital records indicate a diagnosis of status post 
laminectomy secondary to low back pain.  

November 1993 private hospital records indicated the removal 
of a battery pack following a spinal fusion.  

In July 1999, she filed a claim of service connection for a 
low back disability.  She stated that she received treatment 
for her back in May 1980.  

By October 1999 rating decision, the RO denied service 
connection for a low back disability as new and material 
evidence to reopen the claim had not been submitted.

In November 1999, she submitted April 1982 private medical 
records reflecting a myelogram for lumbosacral disc 
protrusion and other lumbosacral spine symptoms.  She also 
submitted records from the Neurology Association of Ft. Worth 
dated between October 1999 and July 2000.  Such records 
reflected chronic pain syndrome and complaints of low back 
pain in addition to other pain.  April 2000 notations 
referred to a work-related injury that caused low back pain.  

At a January 2001 RO hearing, she testified that during 
service, she was in a truck accident and her low back pain 
began at that time.  She stated that the accident occurred in 
1981 and that she sought contemporaneous treatment.  She 
stated that she was put on light duty because she complained 
of low back pain and that she went to sick call on numerous 
occasions.  Following service, she said that she first sought 
treatment for her low back in 1982.  At present, she said she 
received treatment for low back pain about once a month.  She 
testified to three low back operations and difficulty 
maintaining employment due to low back pain.  She admitted to 
low back injuries following service, the first being in early 
1982.  A witness testified that the veteran could not do 
housework and that she called on her for help with such tasks 
as laundry and lifting.  

Law and Regulations 

As noted above, the veteran's claim of service connection for 
a low back disability was previously denied in a November 
1985 rating decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in November 1985.  

In this case, the additional evidence submitted after the 
initial rating decision consists of evidence of a current and 
very serious low back disability as well as April 1982 
private medical records detailing a myelogram for low back 
symptoms to include lumbosacral disc protrusion.  That 
evidence provides a clear picture of the veteran's current 
low back disability and includes evidence of low back surgery 
shortly after service.  Clearly, the evidence associated with 
the claims file after November 1985 is new, as it is not 
duplicative of evidence contained within the claims file 
before that time.  Moreover, it indicates that low back 
surgery took place within one year of discharge.  Thus, the 
new evidence contains relevant information not previously 
available to the RO at the time of its final determination in 
1985.  

After careful consideration of this evidence, the Board finds 
that it is new and material, sufficient to reopen the claim 
for service connection for a low back disability, in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  



	(CONTINUED ON NEXT PAGE)






ORDER 

New and material evidence having been submitted, the claim of 
service connection for a low back disability is reopened.  To 
this extent only, the appeal is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

